Citation Nr: 0808900	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  07-33 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for cholesteatoma of the 
right ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, T.D. and D.F.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1951 to February 1953.  Service in Korea during the 
Korean conflict and receipt of the Combat Infantryman Badge 
is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota which denied service connection for 
cholesteatoma of the right ear. The veteran initiated an 
appeal of this decision and requested de novo review by a 
Decision Review Officer (DRO). The DRO issued a statement of 
the case (SOC) in February 2007 that continued the denial of 
his claim. The veteran's appeal was perfected with the timely 
submission of a substantive appeal (VA Form 9) in October 
2007.

In February 2008, the veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


REMAND

The veteran is seeking service connection for cholesteatoma 
of the right ear.  
He contends that this condition is a result of acoustic 
trauma he experienced while serving in Korea. 

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this case the evidence of record indicates that the 
veteran has cholesteatoma of the right ear.  See, e.g., a 
February 2006 VA pathology report.  Therefore, Hickson 
element (1) has been met. 

With respect to Hickson element (2), as noted in the 
introduction, the veteran has been awarded the Combat 
Infantry Badge for his service in Korea during the Korean 
Conflict.  In February 2008 he testified before the 
undersigned VLJ that during his military service, a rifle 
discharged within 2-3 inches of his left ear, which 
immediately started to bleed.  See the February 2008 hearing 
transcript, pages 5, 19.  In this case the Board finds that 
combat presumption applies and supports a conclusion that the 
veteran suffered acoustic trauma during service.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  
[The Board observes in this connection that service 
connection has been granted by the RO for bilateral hearing 
loss and for tinnitus.]  Accordingly, Hickson element (2), 
in-service injury, has arguably been met. 

Under these circumstances, a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
[where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion]; see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should arrange for a physician with 
appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran's cholesteatoma is 
related to his military service.  If the 
reviewing physician finds that physical 
examination of the veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for cholesteatoma of 
the right ear.  If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

